Citation Nr: 0028784	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for foot disorders.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had more than 9 years of active military service 
form July 1973 to 
November 1995 that included service in the Southwest Asia 
theater of operations from June 28, 1993 to August 20, 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from a March 
30, 1999 decision of the Board that denied entitlement to 
service connection for foot disorders.  The Court vacated the 
March 30, 1999 Board decision and remanded the case for 
another decision taking into account matters raised in its 
order.  

The Board in July 2000 advised the veteran's attorney of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In October 2000, the Board received 
additional argument from the veteran's attorney.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. The 
Board in March 1999 adjudicated the claim on the merits and 
the well grounded determination may not be revisited.  The 
parties to the joint motion agreed to dismiss the claim for 
service connection for undiagnosed illness manifested by pain 
in the feet.

The parties to the joint motion agreed that the holding in 
Reonal v. Brown, 5 Vet. App. 458 (1993) was not applicable to 
this case since factual statements were relied on by a 
physician who opined in favor of a nexus to service for the 
veteran's foot disorders.  The record of foot complaints as 
reported by the Board in March 1999 and in the joint motion 
did not include such medical opinion until April 1998.  At 
that time SM, M.D., opined, in essence, that he thought the 
severe arthritis of the "MP" joints of the great toe was 
most likely traumatic and related to the veteran's military 
work as a mechanic.  Earlier, in January 1991, Dr. SM said, 
in essence, that he believed the veteran's main problem for 
foot complaints was his running.  At that time, Dr. SM also 
mentioned that the veteran had been seen by two podiatrists 
and therefore there is a legitimate question of whether the 
record of treatment on file is complete.

In argument received in October 2000, appellant's attorney 
indicated that appellant would be willing to assist if the 
Board found it necessary to have Dr. SM clarify the rationale 
for his April 1998 opinion.  The Board believes further 
development is warranted.  For example, the Board observes 
that Dr. SM in April 1998 stated the veteran was in 
squatting, crawling and crouching positions as a mechanic, 
but it is not clear whether the veteran related this 
information or that it was presumed by Dr. SM.  Further, the 
records Dr. SM provided did not indicate he had access to 
and/or had reviewed other pertinent records.  In addition, 
the record shows that the veteran had testified earlier that 
he sat as a technician but that his feet would not hurt 
unless he was up on them for a long time (February 1998 
hearing transcript at 15).  The Board may seek additional 
development of the claim to insure the record is complete for 
an informed determination in the merits adjudication.  See, 
e.g., 38 C.F.R. § 3.326 (1999).  

In view of the foregoing, the case is remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should again ask 
the veteran to identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment for his 
foot disorders.  All contacts with the 
appellant should be in accordance with 
the representation agreement with his 
private attorney that is assumed remains 
in effect.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.  Of 
significance are records from all 
podiatrists the veteran had seen 
regarding his foot disorders.

The RO should contact Dr. SM and ask that 
he provide a statement for the record 
regarding his professional qualifications 
and affiliations.  He should also be 
asked to state what information he relied 
on for his April 1998 opinion that 
arthritis of the "MP" joints of the 
veteran's great toe was likely related to 
his work as a mechanic in military 
service rather than another cause that he 
suggested earlier in 1991. 

2.  The RO should arrange for a VA 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the nature, extent of severity and 
etiology of any disorders of the feet which 
may be present, including arthritis, claimed 
as being related to the veteran's military 
service.  Any indicated testing should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  The examiner should review the 
veteran's claims folder and provide an 
opinion as to the likelihood that that any 
current disorder of the feet, to include 
arthritis of the "MP" joints of the great 
toe of either foot is related to service on 
the basis of duties as a mechanic during 
service or on any other basis.  The examiner 
should provide a complete rationale for all 
opinions and conclusions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for foot disorders in 
accordance with the applicable law and 
regulations.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


